Exhibit 99.1 Tesla First Quarter 2017 Update •Record vehicle production, deliveries and revenue in Q1 •Model 3 on track for initial production in July •Completed transition to internally developed Autopilot software •Q1 Automotive gross margin improved to 27.4% (GAAP) and 27.8% (non-GAAP) •$4.0 billion of cash on hand heading into Q2 •Q1 GAAP and Non-GAAP loss from operations improved from Q4 We have made a solid start to what should be an exciting 2017.Vehicle production in Q1 increased by 64% compared to a year ago, which enabled us to set new quarterly records of 25,051 deliveries and $2.7 billion in GAAP revenue.Model 3 activities related to vehicle development, manufacturing equipment installation and supplier readiness remain on plan to start production in July.Over the past several months, we have been deploying our internally-developed software into the vehicle fleet, to provide additional safety and convenience features for vehicles with the newest generation of Autopilot hardware.Finally, we have started expanding the number of stores displaying our comprehensive product portfolio of energy generation and storage products for home use. ADVANCING SUSTAINABLE TRANSPORT Model 3 vehicle development is nearly complete as we approach the start of production.Release Candidate vehicles, built using production-intent tooling and processes, are being tested to assess fit and finish, to support vehicle software development and to ensure a smooth and predictable homologation process.Road testing is also underway to refine driving dynamics and ensure vehicle durability. Simultaneously, preparations at our production facilities are on track to support the ramp of Model 3 production to 5,000 vehicles per week at some point in 2017, and to 10,000 vehicles per week at some point in 2018.We recently powered on our newest Schuler press line, and have started the commissioning process. This will allow sufficient time to install and tune die sets ahead of volume production.Paint shop preparation has been completed and installations of our dedicated Model 3 body welding and general assembly lines are progressing well.Equipment installation is also underway for volume manufacturing of cells, modules, battery packs and drive units at Gigafactory 1.We are working closely with all Model 3 suppliers to ensure their readiness ahead of start of production. As part of our Model 3 launch preparations, we are significantly expanding our infrastructure to support Tesla owners by increasing the density and geographic footprint of our presence. This year, we plan to add nearly 100 retail, delivery and service locations globally, representing an approximately 30% increase in facilities. These additions include the Q1 openings of our first stores in Dubai and South Korea.To significantly improve the customer experience with out-of-warranty body repairs, we intend to open the first Tesla-owned body repair shops later this year and expand the existing network of third-party Tesla certified body shops. Ournew facilities are generally larger than they were in the past. For example, new service locations commonly have many more service bays, and we have tested the implementation of large delivery hubs in Los Angeles, San Francisco, Hong Kong and Beijing.Deliveryhubscreate an exciting reception for new customers andsupport much higher delivery levels, so we plan to expand this customer experience to more cities. We are also taking advantage of our vehicle technology and design to improve service efficiency. Using remote diagnostics, our service technicians are increasingly able to identify repair needs in advance of meeting with customers and even before customers notice issues. This has helped reduce repair times by 35% this year. Our goal is to reduce repair times even further. We also plan to add more than100 mobile repair trucks in Q2 alone. Tesla’s mobile strategy is unique given the direct relationship we have with our customers and because our cars are designed so that most repairs can be done without raising the car on a vehicle lift. Our mobile strategy scales quickly, is capital efficient and lowers cost because proactive service and scheduling more than offset technician drive time to the customer. Best of all, mobile service saves Tesla customers the time traveling to and from a service center. Tesla customers in the United States have been driving their vehicles from coast to coast since 2013, enabled by our Supercharger network.To advance electric vehicle adoption, we will continue to invest in charging infrastructure globally. In 2017, we expect to at least double the number of Superchargers and Destination Charging connectors globally to more than 10,000 and 15,000, respectively.We intend to build larger sites along the busiest travel routes and broaden the number of charging locations in urban centers to make charging ubiquitous and convenient for everyone. Since December, we have been rolling out updated Autopilot features over the air to customer vehicles.These updates allowed our cars equipped with the latest version of Autopilot hardware to have automatic emergency braking, “Summon” (in which a driver can call or return the car from their garage or parking space), automatic lane changing, lane departure warning, and an increased speed limit for Autosteer to 80 miles per hour on highways.In only a few quarters, we have developed industry-leading vision technology that we had previously sourced from a third party.This internally developed technology stack will allow us to continue to roll out new features over the air to existing Autopilot customers at an accelerated pace.
